Citation Nr: 1434896	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, with additional 10 percent ratings for radiculopathy of the left and right lower extremities, effective July 9, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Togus, Maine Regional Office (RO).  The claims file is currently under the jurisdiction of the Detroit, Michigan RO.

The Veteran later testified before the undersigned at a May 2014 Travel Board hearing.  The hearing transcript is of record.

At the Board hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  The Veteran was also granted a 60-day abeyance period for the submission of additional evidence to support his claims, during which time he submitted additional evidence with a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The most recent VA examination in connection with the Veteran's service-connected lumbar spine degenerative disc disease and his service-connected radiculopathy of the left and right lower extremities was conducted more than four years ago, in July 2010.  Evidence added to the record since that examination, including the transcript of the Veteran's May 2014 Travel Board hearing and private medical records dated in June 2014, suggest that the Veteran's disabilities have increased in severity since that time.  See May 2014 Travel Board hearing transcript and June 2014 private treatment records from the Javery Pain Institute.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his lumbar spine degenerative disc disease, BPH, and left wrist tenosynovitis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that although the record reflects that the Veteran has received treatment through the VA Medical Center in Grand Rapids, Michigan, there are no VA treatment records dated after April 2008 associated with the claims file or the Virtual VA e-folder.  The Veteran has also reported and the record reflects that he has received private treatment for his low back disability and lower extremity disabilities.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back and lower extremity disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file or Virtual VA e-folder.  If the RO is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be informed that she may have the opportunity to obtain those records on his own behalf.

The RO should also obtain any outstanding VA medical records, showing treatment for the Veteran, dated after April 2008.

2.  Following completion of the above, afford the Veteran a VA examination with appropriate examiners, to evaluate the current severity of his service-connected lumbar spine disability, and left and right lower extremity radiculopathy.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should additionally be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should identify any nerves affected by the lumbar spine disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis.  

Neurological findings sufficient to rate the Veteran's left and right lower extremities should also be provided.

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.  The examiner should also provide an opinion as to whether the service connected disabilities would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



